         Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                      Plaintiffs,                      Civil Action No.
                                                       3:17-cv-1061-RMS
                          v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                     Defendants.


                                    JOINT STATUS REPORT

        Pursuant to this Court’s Minute Order of February 8, 2021, the parties provide the instant

joint status report and state as follows.

1.      During the status hearing of February 8, 2021, the Court requested that Defendant

Department of State (“Department”) provide an update as to its efforts to process the remaining

pages subject to Plaintiffs’ narrowed FOIA request, specifically with regard to the COVID-19

pandemic and as affected by the availability of vaccines.

2.      A dispute has arisen between the parties as to whether, in light of the availability of

COVID-19 vaccines for some individuals who review and process FOIA productions for the

Department, it is appropriate for the Department to resume processing documents in this action

at the rate of 800 pages every six weeks that the Court ordered prior to the COVID-19 pandemic.

ECF No. 89.

3.      Defendants state as follows:
     Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 2 of 7




a. The Department of State can report that, at this time, the Department’s National Capital

   Region (NCR) remains in Phase One of its three-part reopening plan. Phase One requires

   that offices maximize telework, which constrains the Department’s ability to process its

   FOIA litigation cases, including obtaining clearances from internal Department and

   external Executive Branch components. The Department, in coordination with its Bureau

   of Medical Services, makes determinations about movement between phases by carefully

   assessing local conditions, using guidance from the White House, CDC, and local

   governments combined with objective criteria informed by data and good judgment. The

   Department notes that it moved to Phase Two in July 2020 when it assessed that the

   situation in the NCR with respect to the pandemic had sufficiently improved and that it

   reverted to Phase One in December 2020 when the situation with respect to the pandemic

   deteriorated. The Department cannot yet predict when it will enter Phase Two

   again because of the continually evolving state of the pandemic. The Department will

   continue to follow Executive Branch guidance issued in response to the ongoing public

   health situation, and the Department will continue to provide updates about its current

   and anticipated future FOIA processing capacity.

b. Further, the Department is unable to predict with any degree of specificity the impact the

   availability of vaccines will have on its ability to reopen. While increased vaccination

   rates provide a hopeful sign in the nation's efforts to combat the virus, and while the

   Department has made the limited supply of the vaccine that it has received available to

   some Department employees, Department employees are not required to receive the

   vaccine, and thus the growing availability of the vaccine does not provide a reliable

   indicator of when and the degree to which the Department will be able to reopen.




                                             2
          Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 3 of 7




     c. Defendants state that the Department will accordingly continue to produce those non-

        exempt documents that have been fully processed every six weeks, and will endeavor in

        good faith to meet the previously agreed-to processing targets, tied to the Department’s

        phased reopening: 500 pages per production cycle in Phase One, 650 pages per

        production cycle in Phase Two, and 800 pages per production cycle in Phase Three.

     d. Defendants oppose Plaintiffs’ request to begin processing at 800 pages per production

        cycle for multiple reasons. First, the Department plainly remains subject to

        unprecedented constraints caused by the COVID-19 pandemic, such that personnel that

        might otherwise be available to assist processing in this matter are not even coming into

        the office. Indeed, in December 2020 the Department regressed from Phase Two to

        Phase One, in light of the deteriorating situation with regard to the pandemic. Second, the

        Department is carefully monitoring the status of the pandemic, as set forth above, and

        cannot reasonably modify its reopening plan based on the preferences of Plaintiffs in this

        FOIA matter. Third, following a request from the Court, the parties already reached a

        compromise agreement, set forth above, regarding processing targets. Plaintiffs provide

        no sufficient reason to undo the hard work of the parties and the Court on this matter.

4.      Plaintiffs state as follows:

     a. Plaintiffs filed the three FOIA requests that are the subject of this action on April 12,

        2017. See ECF No. 1. After Defendants failed to timely respond to their requests,

        Plaintiffs filed the instant action on June 27, 2017. Id.

     b. Plaintiffs agreed to narrow the scope of their request, and Defendants agreed to process

        the documents along three tracks. ECF No. 30.




                                                   3
     Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 4 of 7




c. With respect to Track 3 documents to be produced by the Department, on November 15,

   2019, this Court ordered the Department to process the 375 documents and parent emails

   at a pace of 800 pages every six weeks, which the Department “estimate[d] that it

   [would] complete . . . in approximately 6 months.” ECF Nos. 88, 89.

d. Defendants made two productions pursuant to the Court’s order on January 10, 2020 and

   February 21, 2020. ECF No. 93 ¶ 11.

e. On April 2, 2020, Defendants moved to stay the Department’s April production for an

   indeterminate period of time as a result of the Covid-19 pandemic. ECF No. 94.

f. In support of their motion to stay, Defendants filed the Declaration of Eric F. Stein,

   Director of the Office of Information Programs and Services, in which Mr. Stein attested

   that the Department hires retired Foreign Service Officers (“REAs”) to review and

   process documents in response to FOIA requests, and Mr. Stein had “paused the

   scheduling of all REAs working in Department offices” in part due to his “paramount

   concern for [their] safety” given that “many of them are within age groups identified by

   the CDC as being at higher risk for serious illness from COVID-19.” ECF No. 94-1 ¶¶

   11-12. Mr. Stein also attested that REAs “would be unable to advance any work on this

   case” using telework because potentially responsive documents are housed on a classified

   network that cannot be accessed remotely. Id. ¶ 14.

g. The Court granted successive temporary stays of the Department’s production schedule

   between April and July of 2020. ECF Nos. 95, 99, 104, 108.

h. On July 27, 2020, the Court ordered a modified processing schedule under which the

   Department was to attempt in good faith to reach target processing rates tied to the three

   phases in its Covid-19 reopening plan: (i) 500 pages per cycle during Phase One; (ii) 650




                                             4
         Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 5 of 7




        pages per cycle during Phase Two; and (iii) 800 pages per cycle during Phase Three.

        ECF Nos. 113, 114.

    i. After the Department completed processing the 375 documents and parent emails in

        November 2020, Defendants informed Plaintiffs that there were an additional 711 parent

        documents to be processed, which constituted approximately 3,637 pages. ECF No. 138.

    j. The Department estimated that it would need seven to eight months to process these

        documents if it remained in Phase One of its reopening plan. Id.

    k. After processing the parent documents, the Department must process parent document

        attachments selected by Plaintiffs, pursuant to the parties’ so-ordered agreement. ECF

        Nos. 88, 89.

    l. Plaintiffs expressed concern about Defendants’ proposed rate of processing and requested

        that Defendants devote additional resources to this case. Id. ¶ 6.

    m. Following the February status conference during which the parties and the Court

        discussed the possible impact of the availability of Covid-19 vaccines on the

        Department’s reopening plan, Plaintiffs asked Defendants by email on February 19, 2021

        how the Department’s FOIA processing plan accounts for the fact that all individuals 65

        and older living in Maryland, Virginia, and the District of Columbia were then eligible

        for the Covid-19 vaccine, 1 and thus, “many, if not most, of its FOIA personnel [we]re

        eligible and likely to be vaccinated imminently.”

    n. Defendants responded on March 4, 2021 with the information provided in Defendants’

        statement in paragraph 3, supra.



1
 See CovidLink Maryland, https://covidlink.maryland.gov/content/vaccine/. See also CoronaVirusDC,
https://coronavirus.dc.gov/vaccine. See also COVID-19 Vaccine Virginia,
https://www.virginia.gov/coronavirus/covid-19-vaccine/


                                                      5
          Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 6 of 7




    o. Plaintiffs are very concerned that the Department appears unwilling to consider adjusting

        its reopening plan, developed in the early days of the Covid-19 pandemic, in response to

        the increasing availability of vaccines 2 and the fact that the REAs who review and

        process documents for the Department are likely among the groups prioritized to receive

        vaccines—particularly given the nearly four year duration of this litigation.

    p. In light of the significantly changed circumstances of the pandemic since July 2020,

        Plaintiffs believe it is appropriate for the Department to resume processing at the court-

        ordered pre-pandemic rate of 800 pages per six weeks beginning with the next

        production, due on April 16, 2021.


        Respectfully submitted this 5th day of March, 2021,



/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119


2
 “Biden Says U.S. Will Have Vaccine Supply For All Adults By May, Prioritizes Teachers,” Alana Wise, Associated
Press, March 2, 2021. https://www.npr.org/sections/coronavirus-live-updates/2021/03/02/973030394/biden-
says-u-s-will-have-vaccine-supply-for-all-adults-by-may-prioritizes-teache


                                                        6
        Case 3:17-cv-01061-RMS Document 142 Filed 03/05/21 Page 7 of 7




Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119

Nicholas Espiritu, Pro hac vice
espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911

Counsel for Plaintiffs




BRIAN BOYNTON
Acting Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants




                                             7
